Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
                                                       Jul 29 2014, 6:25 am
precedent or cited before any court except for
the purpose of establishing the defense of res
judicata, collateral estoppel, or the law of the
case.


APPELLANT PRO SE:                                  ATTORNEY FOR APPELLEE:

MARK KEATON                                        DAVID L. FERGUSON
Fort Wayne, Indiana                                Ferguson & Ferguson
                                                   Bloomington, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

MARK KEATON,                                       )
                                                   )
       Appellant-Plaintiff,                        )
                                                   )
              vs.                                  )        No. 53A01-1401-PL-38
                                                   )
CHRISTINE L. ZOOK,                                 )
                                                   )
       Appellee-Defendant.                         )


                      APPEAL FROM THE MONROE CIRCUIT COURT
                           The Honorable E. Michael Hoff, Judge
                              Cause No. 53C01-1202-PL-363


                                         July 29, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

GARRARD, Senior Judge
       Mark Keaton appeals the trial court’s grant of summary judgment to Christine L.

Zook. We affirm.

       Keaton sued Zook, alleging malicious prosecution and abuse of process. Zook

filed a motion for summary judgment. Keaton moved for an extension of his deadline to

respond, and the trial court granted him an extension to and including July 31, 2013.

       Keaton experienced problems with his printer and did not mail his response to the

trial court or Zook on July 31. On the morning of August 1, Keaton e-mailed Zook to ask

whether she would object to a one-day extension. After a further exchange of e-mails,

Zook stated she would not object. Later that day, Keaton mailed the court, via overnight

delivery, a motion for extension of time and a summary judgment response.

       On August 2, Zook filed a motion to strike Keaton’s summary judgment response.

Three days later, the court granted Keaton’s motion for extension of time and deemed his

summary judgment response filed as of August 1.

       Zook filed a motion to reconsider. The parties filed additional documents and the

court held a hearing. Next, the court granted Zook’s motion to reconsider and motion to

strike, concluding:

       It is therefore ordered that the Plaintiff’s Designation of Evidence
       Submitted in Opposition to Defendant Christine Zook’s Motion for
       Summary Judgment; his Brief in Opposition to Defendant Christine Zook’s
       Motion for Summary Judgment; and his Affidavit of R. Mark Keaton
       Submitted in Opposition to Defendant Christine Zook’s Motion for
       Summary Judgment are stricken. Plaintiff may submit a brief in the next 21
       days that does not refer to designated evidence that has been stricken from
       the summary judgment record.




                                            2
Appellant’s App. p. 16. Keaton did not submit a brief, and both parties waived a

summary judgment hearing. The court subsequently granted Zook’s motion for summary

judgment on all of Keaton’s claims. Keaton filed a motion to correct error, which the

court denied. This appeal followed.

       Keaton claims the trial court erred in striking his response to Zook’s motion for

summary judgment. Zook contends on cross-appeal that this appeal should be dismissed

because Keaton failed to timely file his Appellant’s Brief. We disagree and address the

merits of Keaton’s claim.

       In general, a trial court’s order on a motion to strike is reviewed for an abuse of

discretion. Williams v. Tharp, 914 N.E.2d 756, 769 (Ind. 2009). However, our supreme

court has established a “bright-line rule” that a party responding to a motion for summary

judgment must file the response, or a request for a continuance, within thirty days of

service of the motion. Mitchell v. 10th and The Bypass, LLC, 3 N.E.3d 967, 972-73 (Ind.

2014). If the party fails to file either the response or a request for a continuance within

that period, the trial court cannot consider summary judgment materials that are filed

after the period elapses. Id. at 972; see also Starks Mech., Inc. v. New Albany-Floyd

Cnty. Consol. Sch. Corp., 854 N.E.2d 936, 940 (Ind. Ct. App. 2006) (trial court “had no

discretion” to accept a summary judgment response and designated evidence that the

party submitted one day late). If a court grants an enlargement of time to file a summary

judgment response, the response must be filed within the additional period granted by the

court. Miller v. Yedlowski, 916 N.E.2d 246, 251 (Ind. Ct. App. 2009), trans. denied.



                                            3
       Here, the parties agree that Keaton did not mail his summary judgment response to

the court until the day after the filing deadline had expired. Keaton failed to comply with

the bright-line rule, and the trial court did not err in striking his summary judgment

materials. See id.

       Keaton argues that under Trial Rule 56(C), the operative deadline is the date of

service of the summary judgment response on an opposing party, not the date of filing

with the trial court. His argument is contradicted by precedent. See Mitchell, 3 N.E.3d at

972 (the “late filing” of summary judgment responses is precluded); Monroe Guar. Ins.

Co. v. Magwerks Corp., 829 N.E.2d 968, 974 (Ind. 2005) (trial court may not consider a

response that is “filed” after the thirty-day period).

       In any event, Keaton did not serve his summary judgment response on Zook until

after the deadline expired. In addition, he did not ask whether she would object to a

continuance of the deadline until after the deadline expired. These belated acts did not

bring Keaton into compliance with the rule stated in Mitchell. Further, Zook’s agreement

to a one-day continuance after the deadline expired did not excuse Keaton’s failure to

timely file his summary judgment response or to timely file a request for a second

continuance. See Booher v. Sheeram, LLC, 937 N.E.2d 392, 394-95 (Ind. Ct. App. 2010)

(opponent’s lack of objection to an extension of time did not give the court discretion to

accept late-filed summary judgment documents where the party requesting the extension

failed to timely file the request), trans. denied.

       Keaton’s challenge to the trial court’s grant of summary judgment is based upon

his conclusion that the trial court erred in striking his summary judgment response. The

                                               4
trial court did not err in striking the response, so Keaton’s appeal of the summary

judgment order must also fail.

      For the reasons stated above, we affirm the judgment of the trial court.

      Affirmed.

NAJAM, J., and BROWN, J., concur.




                                            5